DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2022 has been entered.
Claims 1-8 are currently being examined since claims 9-18 have been cancelled.
 
Claim Objections
Claims 1, 4 and 5 are objected to because of the following informalities:  
Claim 1: in lines 4-7 “the fuel nozzles ” should read as – the plurality of fuel nozzles --; and in line 5 “the fuel” should read as – a fuel --.
Claim 4: in lines 2-3 “having the fuel nozzles each with” should read as – having fuel nozzles each with --; in line 5 “at its center” should read as – at a center of the burner --; in line 7 “the fuel nozzles” should read as – the plurality of fuel nozzles --; in lines 10 and 12 “the fuel nozzles with” should read as – fuel nozzles with --.
Claim 5: in lines 2-3 “having the fuel nozzles each with” should read as – having fuel nozzles each with --; in line 5 “at its center” should read as – at a center of the burner --; in line 7 “the fuel nozzles” should read as – the plurality of fuel nozzles --; in lines 12-13 in line 14 “the fuel nozzles with” should read as – fuel nozzles with --.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 recites “each outer diameter of the fuel nozzles of the outer circumferential fuel nozzle groups in the outer circumferential range from the virtual boundary on the far side of the center fuel nozzle group is proportional to 1/3 power of a radial distance from the center of the burner of the outer circumferential fuel nozzle groups, and each outer diameter of the fuel nozzles of the outer circumferential fuel nozzle groups in the inner circumferential range from the virtual boundary on the near side of the center fuel nozzle group corresponds to a minimum outer diameter of the fuel nozzles in the outer circumferential range.” 
This recitation has support in the specification, however, the written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. “Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). See MPEP 2163.03 V.
The specification does not adequately explain to one of ordinary skill in the art how the inventor arrived at the invention of claim 6 and does not describe in enough detail what is the invention of claim 6, such that it is not certain that the inventor actually has possession of the invention of claim 6.  The recitation of claim 6 and the description in the specification do not provide enough written description for one of ordinary skill in the art to make or arrive at the invention of claim 6. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the fuel nozzles” in lines 2 and 3 but the recitations are unclear as to which fuel nozzles of claim 1 are being referred to and whether “the fuel nozzles” in line 2 are the same as or different than “the fuel nozzles” in line 3, which renders the claim indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berry et al. (20180149364) in view of Kumagai et al. (20160033136) and further in view of Uhm et al. (20120180487).

Regarding independent claim 1, Berry discloses 
a gas turbine combustor (14 Fig. 1) provided with a burner (labeled in annotated Fig. 2), the burner comprising: 
a fuel nozzle group (group shown in Fig. 6) having a plurality of fuel nozzles (a plurality of fuel nozzles 112, 210 of Figs. 6-7 with details shown in Figs. 4-5; paras. 28 and 38) for fuel supply (paras. 28 and 38); 
a fuel nozzle plate (102, 202 Figs. 4-5; paras. 27 and 37) which structurally supports the plurality of fuel nozzles (as shown in Figs. 5 and 7) and serves to distribute a fuel (24 para. 22) flowing from an upstream side to the plurality of fuel nozzles (“Each tube 112 defines a passage or premix passage 120 through the respective nozzle segment 100. Fuel may be supplied to the fuel plenum 110 via one or more fluid conduits or pipes. For example, in particular embodiments, an outer fluid conduit 122 may define a passage 124 between a fuel supply (not shown) and the fuel plenum 110. In operation, fuel from the fuel plenum 110 may be injected into a respective premix passage 120 via fuel port(s) 118” per para. 28; “Each tube 210 includes an inlet end or opening 212 disposed at or upstream from the forward plate 202 and an outlet end or opening 214 disposed downstream and/or extending axially away from the aft plate 204. In various embodiments one or more of the tubes 210 includes one or more fuel ports 216 in fluid communication with the fuel plenum 208. Each tube 210 defines a passage or premix passage 218 through the center fuel nozzle 200 where fuel from the fuel plenum 208 may be mixed with the compressed air 22 from the high pressure plenum 30. The fuel plenum 208 may be fluidly coupled to a fuel supply via a first fluid conduit 220” per para. 38); and 
wherein compressed air (22 Fig. 1; para. 23) flows into the burner from an outer circumference of the fuel nozzle plate (“The high pressure plenum 30 may be in fluid communication with the compressor 12 (FIG. 1) so as to receive the compressed air 22 therefrom” per para. 23; “The sleeve 40 may be radially spaced from the combustion liner 34 so as to define a flow passage or annular flow passage 42 therebetween. The sleeve 40 may provide for fluid communication between the high pressure plenum 30 and a head end portion 44 of the combustor 14” per para. 24; passage 42 is at an outer circumference of the burner in annotated Fig. 2 and also of the fuel nozzle plate), the fuel nozzle group includes outer circumferential fuel nozzles (labeled in annotated Fig. 6) and inner circumferential fuel nozzles (labeled in annotated Fig. 6), and 
the inner circumferential fuel nozzles are more densely arranged than the outer circumferential fuel nozzles (as seen in annotated Fig. 6 there are more inner circumferential fuel nozzles than outer circumferential fuel nozzles in a similar space which is more densely arranged).

    PNG
    media_image1.png
    505
    558
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    643
    809
    media_image2.png
    Greyscale

Berry is silent regarding:
a perforated plate located downstream of the plurality of fuel nozzles and having nozzle holes corresponding to the plurality of fuel nozzles, 
and each outer diameter of at least a proximal end portion of the outer circumferential fuel nozzles being larger than each outer diameter of the inner circumferential fuel nozzles.
Kumagai teaches a gas turbine combustor (7 Fig. 1) with a burner (18 Fig. 1). Kumagai teaches a perforated plate (13 Fig. 1; para. 30) located downstream of a plurality of fuel nozzles (15 Fig. 1) and having nozzle holes (21 Fig. 2; para. 32) corresponding to the plurality of fuel nozzles (as seen in Figs. 1 and 2; para. 32).	
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Berry to include a perforated plate located downstream of the plurality of fuel nozzles and having nozzle holes corresponding to the plurality of fuel nozzles as taught by Kumagai to swirl and mix the compressed air with the fuel injected by the fuel nozzles to improve fuel dispersibility (paras. 5 and 30).
Berry in view of Kumagai are silent regarding each outer diameter of at least a proximal end portion of the outer circumferential fuel nozzles being larger than each outer diameter of the inner circumferential fuel nozzles.
Uhm teaches a gas turbine engine with a combustor with a plurality of fuel nozzles (Figs. 1 and 4; para. 22).  Uhm teaches each outer diameter of at least a proximal end portion of outer circumferential fuel nozzles being larger than each outer diameter of inner circumferential fuel nozzles (in Fig. 9, each outer diameter (200) of outer circumferential fuel nozzles 102 are the same and each is larger than each outer diameter (194) of inner circumferential fuel nozzles 96; para. 37).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Berry in view of Kumagai to have each outer diameter of at least a proximal end portion of the outer circumferential fuel nozzles being larger than each outer diameter of the inner circumferential fuel nozzles as taught by Uhm to reduce the recirculation region across the downstream end of the fuel nozzle and therefore reduce hot spots and improve the operability and durability of the fuel nozzle (Uhm para. 38).

Regarding claim 2, Berry in view of Kumagai and further in view of Uhm teaches all that is claimed in claim 1 discussed above and Berry further teaches wherein in the fuel nozzle group, the outer circumferential fuel nozzles are arranged at an interval smaller than an interval of the inner circumferential fuel nozzles (as seen in annotated Fig. 6).

Regarding claim 4, Berry in view of Kumagai and further in view of Uhm teaches all that is claimed in claim 1 discussed above and Berry further discloses 
the fuel nozzle group comprises a center fuel nozzle group (200 in Fig. 6) having fuel nozzles each with a same outer diameter (labeled in annotated Fig. 6) and a plurality of outer circumferential fuel nozzle groups (100 Fig. 6); 
in the burner, the center fuel nozzle group is positioned at a center of the burner (200 is positioned at a center of the burner as shown in Figs. 6 and 7), and the plurality of outer circumferential fuel nozzle groups are arranged to surround the center fuel nozzle group when the fuel nozzle plate and the plurality of fuel nozzles are viewed from downstream of the burner (groups 100 surround 200 in Fig. 6 and although Fig. 6 is an upstream view per para. 15, Fig. 7 shows the axial centerline of the burner and that groups 100 surround 200 when viewed from upstream as well), and
an outer circumferential side (labeled in annotated Fig. 6-A) which is a far side of the center fuel nozzle group (outer circumferential side is farther from the center fuel nozzle group in the radial direction, i.e. a far side, in annotated Fig. 6-A), and an inner circumferential side (labeled in annotated Fig. 6-A) which is a near side of the center fuel nozzle group (inner circumferential side is nearer to the center fuel nozzle group in the radial direction, i.e. a near side in comparison to the outer circumferential side, in annotated Fig. 6-A).

    PNG
    media_image3.png
    643
    834
    media_image3.png
    Greyscale

Berry in view of Kumagai and further in view of Uhm as discussed so far is silent regarding: 
each of the outer circumferential fuel nozzle groups includes at least two kinds of fuel nozzles which are different in outer diameter from each other, in which fuel nozzles with a large outer diameter are arranged on the outer circumferential side which is the far side of the center fuel nozzle group, and fuel nozzles with a small outer diameter are arranged on the inner circumferential side which is the near side of the center fuel nozzle group. 
Uhm teaches outer circumferential fuel nozzle groups surrounding a center fuel nozzle group as shown in annotated Fig. 3-A. Uhm teaches the outer circumferential fuel nozzle groups include at least two kinds of fuel nozzles which are different in outer diameter from each other (fuel nozzles 102 have a larger diameter than the diameter of fuel nozzles 98 in Fig. 9), in which fuel nozzles with a large outer diameter are arranged on an outer circumferential side which is a far side of the center fuel nozzle group (fuel nozzles 102 with diameter 200 in annotated Fig. 3-A and Fig. 9 are farther from the center fuel nozzle group of fuel nozzles 96), and fuel nozzles with a small outer diameter are arranged on an inner circumferential side which is a near side of the center fuel nozzle group (fuel nozzles 98 with diameter 196 are nearer to the center fuel nozzle group of fuel nozzles 96 in annotated Fig. 3-A and Fig. 9).

    PNG
    media_image4.png
    562
    783
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Berry in view of Kumagai and further in view of Uhm to have each of the outer circumferential fuel nozzle groups include at least two kinds of fuel nozzles which are different in outer diameter from each other, in which fuel nozzles with a large outer diameter are arranged on the outer circumferential side which is the far side of the center fuel nozzle group, and fuel nozzles with a small outer diameter are arranged on the inner circumferential side which is the near side of the center fuel nozzle group as taught by Uhm to reduce the recirculation region across the downstream end of the fuel nozzle and therefore reduce hot spots and improve the operability and durability of the fuel nozzle (Uhm para. 38). Annotated Fig. 6-A of Berry shows fuel nozzles labeled with L as fuel nozzles with a large diameter which are arranged on the outer circumferential side and fuel nozzles labeled with S as fuel nozzles with a small diameter arranged on the inner circumferential side as modified per the teachings of Uhm. It would have been obvious to one of ordinary skill in the art to try one of the recited combinations of outer diameters taught by Uhm as a different flow control feature to increase operability and durability of the fuel nozzle.
	
Regarding claim 5, Berry in view of Kumagai and further in view of Uhm teaches all that is claimed in claim 1 discussed above and Berry further discloses 
the fuel nozzle group comprises a center fuel nozzle group (200 in Fig. 6) having fuel nozzles each with a same outer diameter (labeled in annotated Fig. 6) and a plurality of outer circumferential fuel nozzle groups (100 Fig. 6); 
in the burner, the center fuel nozzle group is positioned at a center of the burner (200 is positioned at a center of the burner as shown in Figs. 6 and 7), and the plurality of outer circumferential fuel nozzle groups are arranged to surround the center fuel nozzle group when the fuel nozzle plate and the plurality of fuel nozzles are viewed from downstream of the burner (groups 100 surround 200 in Fig. 6 and although Fig. 6 is an upstream view per para. 15, Fig. 7 shows the axial centerline of the burner and that groups 100 surround 200 when viewed from upstream as well), and
	a virtual boundary (labeled in annotated Fig. 6-B) defined by a radial formed at a predetermined distance (labeled in annotated Fig. 6-B) from the center of the burner, in each of the outer circumferential fuel nozzle groups, an outer circumferential range (labeled in annotated Fig. 6-B) from the virtual boundary on a far side of the center fuel nozzle group (the outer circumferential range is farther from the center fuel nozzle group, i.e. on a far side of the center fuel nozzle group), and an inner circumferential range (labeled in annotated Fig. 6-B) from the virtual boundary on a near side of the center fuel nozzle group (the inner circumferential range is nearer to the center fuel nozzle group than the outer circumferential range, i.e. on a near side of the center fuel nozzle group).

    PNG
    media_image5.png
    645
    696
    media_image5.png
    Greyscale

Berry in view of Kumagai and further in view of Uhm as discussed so far is silent regarding: 
each of the outer circumferential fuel nozzle groups includes at least two kinds of fuel nozzles which are different in outer diameter from each other,
the fuel nozzles with a large outer diameter are arranged in the outer circumferential range from the virtual boundary on the far side of the center fuel nozzle group, and the fuel nozzles with a small outer diameter are arranged in an inner circumferential range from the virtual boundary on a near side of the center fuel nozzle group.
Uhm teaches outer circumferential fuel nozzle groups surrounding a center fuel nozzle group as shown in annotated Fig. 3-B. Uhm teaches the outer circumferential fuel nozzle groups include at least two kinds of fuel nozzles which are different in outer diameter from each other (fuel nozzles 102 have a larger diameter 200 than diameter 196 of fuel nozzles 98 in Fig. 9). Uhm teaches the fuel nozzles with a large outer diameter (102 with diameter 200) are arranged in an outer circumferential range (labeled in annotated Fig. 3-B where 102 is in outer circumferential range) from a virtual boundary (labeled in annotated Fig. 3-B) on a far side of the center fuel nozzle group (outer circumferential range is farther from the center fuel nozzle group, i.e. on a far side of the center fuel nozzle group), and the fuel nozzles with a small outer diameter (98 with diameter 196) are arranged in an inner circumferential range (labeled in annotated Fig. 3-B where 98 is in inner circumferential range) from the virtual boundary on a near side of the center fuel nozzle group (inner circumferential range is nearer to the center fuel nozzle group in annotated Fig. 3-B, i.e. on a near side of the center fuel nozzle group).

    PNG
    media_image6.png
    562
    783
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Berry in view of Kumagai and further in view of Uhm to have each of the outer circumferential fuel nozzle groups include at least two kinds of fuel nozzles which are different in outer diameter from each other, the fuel nozzles with a large outer diameter are arranged in the outer circumferential range from the virtual boundary on the far side of the center fuel nozzle group, and the fuel nozzles with a small outer diameter are arranged in an inner circumferential range from the virtual boundary on a near side of the center fuel nozzle group as taught by Uhm to reduce the recirculation region across the downstream end of the fuel nozzle and therefore reduce hot spots and improve the operability and durability of the fuel nozzle (Uhm para. 38). Annotated Fig. 6-B of Berry shows fuel nozzles labeled with L as fuel nozzles with a large diameter which are arranged in the outer circumferential range and fuel nozzles labeled with S as fuel nozzles with a small diameter arranged in the inner circumferential range as modified per the teachings of Uhm. It would have been obvious to one of ordinary skill in the art to try one of the recited combinations of outer diameters taught by Uhm as a different flow control feature to increase operability and durability of the fuel nozzle.

Regarding claim 6, as best understood, Berry in view of Kumagai and further in view of Uhm teaches all that is claimed in claim 5 discussed above but does not teach as discussed so far each outer diameter of the fuel nozzles of the outer circumferential fuel nozzle groups in the outer circumferential range from the virtual boundary on the far side of the center fuel nozzle group is proportional to 1/3 power of a radial distance from the center of the burner of the outer circumferential fuel nozzle groups, and each outer diameter of the fuel nozzles of the outer circumferential fuel nozzle groups in the inner circumferential range from the virtual boundary on the near side of the center fuel nozzle group corresponds to a minimum outer diameter of the fuel nozzles in the outer circumferential range.
As best understood, Uhm further teaches each outer diameter of the fuel nozzles of the outer circumferential fuel nozzle groups in the outer circumferential range from the virtual boundary on the far side of the center fuel nozzle group is proportional to 1/3 power of the radial distance (with the radial distance interpreted as a radial distance value where Uhm teaches various radial distances including 122-128 as seen in Fig. 4 and Uhm teaches a diameter 200 of fuel nozzles 102 as seen in Fig. 9 in the outer circumferential range which is at a radial distance 128 in Fig. 4 such that a particular value of diameter 200 which may range in value per para. 37 may be proportional to 1/3 power of a particular radial distance value for 128) from the center of the burner of the outer circumferential fuel nozzle groups, and each outer diameter of the fuel nozzles of the outer circumferential fuel nozzle groups in the inner circumferential range from the boundary on the near side of the center fuel nozzle group corresponds to a minimum outer diameter of the fuel nozzles in the outer circumferential range (such that a value of outer diameter 196 of fuel nozzles 98 in the inner circumferential range may correspond to a minimum value of the range of values of outer diameter 200 of fuel nozzles 102).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the invention of Berry in view of Kumagai and further in view of Uhm each outer diameter of the fuel nozzles of the outer circumferential fuel nozzle groups in the outer circumferential range from the virtual boundary on the far side of the center fuel nozzle group is proportional to 1/3 power of a radial distance from the center of the burner of the outer circumferential fuel nozzle groups, and each outer diameter of the fuel nozzles of the outer circumferential fuel nozzle groups in the inner circumferential range from the virtual boundary on the near side of the center fuel nozzle group corresponds to a minimum outer diameter of the fuel nozzles in the outer circumferential range as taught by Uhm to improve the operability and durability of the fuel nozzle (Uhm para. 38).

Regarding claim 7, Berry in view of Kumagai and further in view of Uhm teaches all that is claimed in claim 4 discussed above but does not teach as discussed so far an outer diameter of the fuel nozzles of the center fuel nozzle group is the same as an outer diameter of the fuel nozzles of the outer circumferential fuel nozzle groups on the near side of the center fuel nozzle group.
Uhm further teaches that two or more nozzle tubes may include the same diameter which is different than the diameter of at least one other tube and the different tube diameters of the plurality of tubes 50 (i.e. fuel nozzles 96-102) may change in the radial direction 86 away from the central axis 82 of the fuel nozzle assembly 76 (Fig. 3) only up to the first row 104 of tubes 50 (e.g., tubes 96 Fig. 4) or at most the second row 106 of tubes 50 (e.g., tubes 98 Fig. 4) (para. 32), where changing diameter after the second row means 96 and 98 of first and second rows may have the same diameter and then radially outward from second row 106 the tube diameters may change.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Berry in view of Kumagai and further in view of Uhm to have the outer diameter of fuel nozzles of the center fuel nozzle group be the same as the outer diameter of fuel nozzles of the outer circumferential fuel nozzle groups on the near side of the center fuel nozzle group as taught by Uhm as obvious to try one of the recited combinations of outer diameters taught by Uhm as a different flow control feature to increase operability and durability of the fuel nozzle (para. 38; “Besides different outlet distances, the fuel nozzle 76 may include other flow control features (e.g., different tube diameters) to improve the operability and durability of the fuel nozzle 76” per para. 32). 

Regarding claim 8, Berry in view of Kumagai and further in view of Uhm teaches all that is claimed in claim 1 discussed above and Berry further discloses sectional shapes of all the fuel nozzles are made uniform in an axial direction of the fuel nozzles (as seen in Fig. 7 the sectional shapes of fuel nozzles 112 are uniform in the axial direction along the axial centerline of the burner).


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berry in view of Kumagai and further in view of Uhm as applied to claim 1 above, and further in view of Wadayama (20180003386).

    PNG
    media_image7.png
    620
    951
    media_image7.png
    Greyscale

Regarding claim 3, as best understood, Berry in view of Kumagai and further in view of Uhm teaches all that is claimed in claim 1 discussed above but does not teach as discussed so far only the proximal end portion of the fuel nozzles with a large outer diameter has an outer diameter which is made large, and each tip end portion of all the fuel nozzles has the same outer diameter.
Wadayama teaches a gas turbine combustor with a plurality of fuel nozzles (Fig. 9A). Wadayama teaches only a proximal end portion of the fuel nozzles with a large outer diameter has an outer diameter which is made large (where the fuel nozzles is interpreted as at least some fuel nozzles of the plurality of fuel nozzles, and at least some fuel nozzles have the proximal end portion with a large outer diameter as shown in Fig. 9A), and each tip end portion of all the fuel nozzles (where the fuel nozzles is interpreted as the fuel nozzles with the proximal end portion having the outer diameter made large) has the same outer diameter (each tip end portion has the same outer diameter as each other as shown in annotated Fig. 9A and the diameter of each tip end portion is smaller than the diameter made large).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Berry in view of Kumagai and further in view of Uhm wherein some of the fuel nozzles of the plurality of fuel nozzles have only the proximal end portion of the fuel nozzles with a large outer diameter have an outer diameter which is made large, and each tip end portion of all the fuel nozzles has the same outer diameter as taught by Wadayama to improve durability and strength reliability of the fuel nozzle by enabling bonding of the fuel nozzles to the fuel nozzle plate where the bond portion is spaced apart from a nozzle wall surface, and not having the bond portion at the curved portion of the nozzle root portion allows favorable mechanical strength to be achieved with respect to the vibration stress acting on the nozzle (Wadayama paras. 46, 49).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new grounds of rejection does not rely on the same combination of  references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                                                                                                                                                              
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        


/A.J.H./Examiner, Art Unit 3741